Title: From Thomas Jefferson to George Jefferson, 5 September 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Monticello Sep. 5. 07.
                        
                        Several years ago I asked the favor of you to enquire into the situation of a tenement of Philip Mazzei’s in
                            Richmond in the possession of mr John Taylor and to endeavor to obtain an acknolegement of the title and a friendly
                            settlement of the rents. all this being refused by mr Taylor, I employed Lewis Harvie to bring suits for the recovery of
                            the possession, rents & damages, who left the business in charge with mr McCraw, who informs me he has recovered in the
                            ejectment, and asks instructions as to the disposal of the property. will you be so good as to take charge of this
                            tenement & whatever may relate to it under a power from mr Mazzei, to lease it Etc. until we can recieve his
                            instructions which I am persuaded will be for the immediate sale of it? your commission on that transaction may be a
                            compensation for the intermediate concern the commissions on which would be a small object. if you will undertake this,
                            let me know it, & I will send you a power of attorney. in the mean time mr McCraw, in consequence of what I this day
                            write to him, will consider you as authorised to direct this business & to represent mr Mazzei. I salute you with great
                            affection & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. I have forgotten to mention that mr Taylor must not be admitted as a tenant of this property on any
                                conditions. besides the total want of faith in attempting to secure to himself a property which he knew did not belong
                                to him & his now witholding every thing he can till forced from him by the law, we should get nothing but lawsuits
                                for future rent. the proposition to submit the settlement of arrearages of rent to a master in chancery should I
                                suppose be agreed to. will you give me an idea of what the property may sell for that I may mention it to mr
                            Mazzei?
                        
                    